FRANKS, Judge,
concurring.
I concur with Judge Goddard’s opinion because the Supreme Court, as recently as 1992 in Doe, cited by Judge Goddard, essentially reaffirmed the common law principle that there is no duty to protect others from criminal acts.
We are bound by the decisions of our Supreme Court, but I believe the view of foreseeability advanced in Doe is too restrictive. I would subscribe to the view advanced by the Supreme Court in Inter City Trucking Co. v. Daniels, 181 Tenn. 126, 178 S.W.2d 756 (Tenn.1944) where the Court said:
[i]n a tort action for damages liability is not limited to injuries resulting which were foreseen by the tort feasor, but — adopting, in substance, an apt phrase employed by the learned English judges — extends to whatever injuries were within the reasonable range of the risk created by the negligent act, or omission of the defendant.
Id. at 131, 178 S.W.2d 756.
I believe Courts should take into account the relative cost to society, a view advanced *932by Judge Richard Posner and others, when determining the basis of liability, i.e., the costs of safeguards vis a vis the mischief caused due to the omissions. As is observed in the work of Prosser & Keeton on Torts, 5th Ed.,
[the] gravity, of the risk, must be balanced in every case the utility of the type of conduct in question. The problem is whether the “game is worth the candle”. While many risks are caused by simple carelessness, many other risks may reasonably be run, with the full approval of the community. Id., 171
Prosser and Keeton also succinctly frame the issue thus:
There is perhaps no other one issue in the law of torts over which so much controversy has raged ... at the risk of becoming wearisome, it must be repeated that the question is primarily not one of causation, and never arises until causation has been established. It is rather one of a fundamental policy of the law, as to whether the defendant’s responsibility should extend to such results ... whether there is to be such legal responsibility is a matter of policy, of the end to be accomplished; and when we say for example that the defendant is or is not “under a duty” to protect the plaintiff against such consequences, “duty” is only a word with which we state our conclusion, and no more. Id., 280-1.
I concur with the majority because the “fundamental policy” established by the Supreme Court is not to extend liability to these circumstances.